Alfred Clayton, Jr.
ABA No. 9111079
CLAYTON & DIEMER, LLC
500 L Street, Suite 200
Anchorage, AK 99501
Telephone: (907) 276-2999
Facsimile: (907) 276-2956
E-mail: Al.Clayton@cdlaw.pro

Lawyers for Plaintiff Allstate Fire and Casualty Insurance Company


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

ALLSTATE FIRE AND CASUALTY INSURANCE                           )
COMPANY, an Illinois corporation,                              )
                                                               )
                       Plaintiff,                              ) Case No. 3:21-cv-00163-JMK
                                                               )
       vs.                                                     )
                                                               )
THOMAS L. FISHER, JR., INDIVIDUALLY AND                        )
AS PERSONAL REPRESENTATIVE OF THE                              )
ESTATE OF BROOKE MERRITT FISHER, AND                           )
KRISTAN MERRITT-FISHER,                                        )
                                                               )
                       Defendants.                             )
                                                               )

                                        COMPLAINT FOR
                                    DECLARATORY JUDGMENT

       Plaintiff Allstate Fire and Casualty Insurance Company, through its lawyers Clayton &

Diemer, LLC, complains and alleges as follows:

                                                I. PARTIES

       1.       Allstate Fire and Casualty Insurance Company ("Allstate") is incorporated and has

its principal place of business in the State of Illinois. Allstate is authorized to conduct business in

the State of Alaska and has fully complied with all statutory prerequisites for bringing this suit.




             Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 1 of 7
       2.      Defendant Thomas L. Fisher, Jr., individually, and as the Personal Representative

of the Estate of Brooke Merritt Fisher, is a resident of the State of Alaska.

       3.      Defendant Kristan Merritt-Fisher is a resident of the State of Alaska.

                               II.      JURISDICTION & VENUE

       4.      This is an action for declaratory judgment and other relief for which the Court has

jurisdiction pursuant to 28 U.S.C. § 2201.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. §1331(a)(1) because the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(1) and (2).

                              III.      GENERAL ALLEGATIONS

       7.      Allstate issued an Auto Policy (form ACR65 (ed. 02/19)) with Endorsements

ACR221, ACR223, ACR224, and ACR268, Policy Number 987930745, to Thomas L. Fisher, Jr.

and Kristan Merritt-Fisher for the policy period October 13, 2020 through April 13, 2021

(“Policy”). The Policy was in effect at the times relevant to this lawsuit. A true and correct copy

of the Policy is attached hereto as Exhibit 1.

       8.      The Policy declarations identify the named insureds as Thomas Fisher and Kristan

Merritt-Fisher with a mailing address as PO Box 81657, Fairbanks, Alaska 99708-1657.

       9.      The Policy declarations list five vehicles insured under the Policy: 1958 Chevy

Corvette (VIN J58S106833), 2015 Buick Enclave (VIN 5GAKVCKD7FJ201975), 2008 Saturn

Sky (1G8MF35XX8Y127658), 2006 Chevrolet Corvette (1G1YY36U665113771), and 2019 Jeep

Cherokee (VIN 1C4PJMLB4KD181678).

       10.     The Policy declarations identify the “Listed drivers” as Kristan Merritt-Fisher and

Thomas Fisher.

COMPLAINT FOR DECLARATORY JUDGMENT                                               Allstate v. Fisher, et al.
Page 2 of 7                                                                Case No. 3:21-cv-00163-JMK
            Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 2 of 7
       11.        Although initially Brooke Merritt Fisher, the daughter of Thomas L. Fisher, Jr. and

Kristan Merritt-Fisher, was an insured on Policy Number 987930745, she was removed from the

Policy effective October 13, 2019 at the express request of Thomas L. Fisher, Jr. and/or Kristan

Merritt-Fisher.

       12.        On February 3, 2021, Brooke Merritt Fisher (“Brooke”) was a passenger in a 2016

Ford Fusion (VIN 3FA6P0HDBGR226106) operated by Jordan Chandler (“Chandler”) south-

bound on Highway 99 near Woodburn, Oregon when the Ford Fusion collided with a north-bound

transit mini-bus (“the accident”). Brooke died on February 7, 2021 as a result of the injuries she

sustained in the February 3, 2021 accident.

       13.        At the time of the February 3, 2021 accident, the 2016 Ford Fusion

(VIN 3FA6P0HDBGR226106) was owned by Brooke and her father, defendant Thomas L. Fisher,

Jr. The 2016 Ford Fusion (VIN 3FA6P0HDBGR226106) was insured pursuant to a Progressive

auto policy issued to Brooke.

       14.        At the time of the February 3, 2021 accident, Brooke was 21 years old and engaged

to marry Chandler. At the time of the accident, Brooke and Chandler were physically residing in

Oregon.

       15.        At the time of the February 3, 2021 accident, Thomas L. Fisher, Jr. and Kristan

Merritt-Fisher physically resided in Fairbanks, Alaska.

       16.        In February 2021, Brooke was not physically residing in the household of Thomas

L. Fisher, Jr. and Kristan Merritt-Fisher, the household of Thomas L. Fisher, Jr. and Kristan

Merritt-Fisher was not Brooke’s fixed and principal domicile, Brooke was not temporarily away

from the household of Thomas L. Fisher, Jr. and Kristan Merritt-Fisher, and Brooke did not intend

to resume residing in the household of Thomas Fisher and Kristan Merritt-Fisher.



COMPLAINT FOR DECLARATORY JUDGMENT                                               Allstate v. Fisher, et al.
Page 3 of 7                                                                Case No. 3:21-cv-00163-JMK
          Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 3 of 7
                      IV.     CLAIM FOR DECLARATORY RELIEF

       17.    Allstate incorporates by reference all allegations in paragraphs 1-16.

       18.    The Insuring Agreement of the Medical Payments Coverage set forth in Policy

Number 987930745 states, in part:

       If a premium is shown on the Policy Declarations for Automobile Medical
       Payments, we will pay to or on behalf of an insured person reasonable expenses
       actually incurred by the insured person for necessary medical treatment, medical
       services or medical products actually provided to the insured person by a state
       licensed health care provider. . . . .

Exh. 1, Policy Form ACR65 at pg. 9.

       19.    The Medical Payments Coverage does not apply to bodily injury:

       2. to you or a resident relative while in, on, getting into or out of, or getting on or
          off of, an auto owned by you or a resident relative, or an auto available or
          furnished for the regular use of you or a resident relative, which is not insured
          for this coverage.

Exh. 1, Policy Form ACR65 at pg. 10.

       20.    The Insuring Agreement for uninsured (UM) and underinsured (UIM) coverage set

forth in Policy Number 987930745 states, in part:

       If a premium is shown on the Policy Declarations for Uninsured And
       Underinsured Motorists Insurance, we will pay all damages, other than punitive
       or exemplary damages, that an insured person is legally entitled to recover from
       the owner or operator of an uninsured or underinsured auto because of:

       1. bodily injury sustained by an insured person; and
       2. property damage. Property damage is covered only if a separate limit is
          shown on the Policy Declarations for Uninsured And Underinsured
          Motorists Insurance – Property Damage.

       ...

       Additional Definitions for Uninsured And Underinsured Motorists Insurance

       ...




COMPLAINT FOR DECLARATORY JUDGMENT                                               Allstate v. Fisher, et al.
Page 4 of 7                                                                Case No. 3:21-cv-00163-JMK
          Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 4 of 7
       2. Insured Person(s) means:
              a. you and any resident relative, including when acting as a pedestrian or
                  bicyclist.
              b. any person while in, on, getting into or out of, or getting on or off of, an insured
                  auto with your permission.
              c. any other person who is legally entitled to recover because of bodily injury to
                  you, a resident relative, or an occupant of your insured auto with your
                  permission.

       ...

Exh. 1, Policy Endorsement-ACR223 at pg. 7.

       21.    UIM coverage does not apply to “2. bodily injury or property damage sustained

while in, on, getting into or out of or when struck by an uninsured or underinsured motor vehicle

which is owned by you or a resident relative.” Exh. 1, Policy Endorsement-ACR223.

       22.    The insuring agreement for Alaska Automobile Death Indemnity Insurance

Coverage CM-ACR268 (ed. 02/19) set forth in Policy Number 987930745 provides, in part:

       If a premium is shown on the Policy Declarations for Automobile Death
       Indemnity Insurance, or if the Policy Declarations lists the coverage as being
       “Included,” we will pay the benefit shown on the Policy Declarations if an insured
       person dies as a direct result of bodily injury caused by a covered accident
       involving a motor vehicle. The injury must be sustained while the insured person
       is in, on, getting into or out of, an auto, trailer, or travel-trailer, or when struck
       as a pedestrian by a motor vehicle, trailer, or travel-trailer. The use of a non-
       owned auto must be with the owner’s permission.

       ...

       Additional Definition for Automobile Death Indemnity Insurance

       Insured Person means you and any resident relative.

       ...

Exh. 1, Endorsement ACR268.

       23.    The Policy provides that “Resident means a person who physically resides in your

household with the intention to continue residence there. Your unmarried dependent children



COMPLAINT FOR DECLARATORY JUDGMENT                                              Allstate v. Fisher, et al.
Page 5 of 7                                                               Case No. 3:21-cv-00163-JMK
          Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 5 of 7
while temporarily away from home will be considered residents if they intend to resume residing

in your household.” Exh. 1, Policy Form ACR65 at pg. 4.

          24.     Brooke was not an “insured person” within the meaning of the Policy.

          25.     Policy exclusions apply and bar coverage for Medical Payments and UIM benefits.

          26.     Allstate is entitled to a declaration that it has no duty to pay money to Kristan

Merritt-Fisher, Thomas L. Fisher, Jr. individually, or as Personal Representative of the Estate of

Brooke Merritt Fisher, under the Medical Payments coverage of the Policy.

          27.     Allstate is entitled to a declaration that it has no duty to pay money to Kristan

Merritt-Fisher, Thomas L. Fisher, Jr. individually, or as Personal Representative of the Estate of

Brooke Merritt Fisher, under the UIM coverage of the Policy.

          28.     Allstate is entitled to a declaration that it has no duty to pay money to Kristan

Merritt-Fisher, Thomas L. Fisher, Jr. individually, or as Personal Representative of the Estate of

Brooke Merritt Fisher, under the Alaska Automobile Death Indemnity Insurance coverage of the

Policy.

          WHEREFORE, Plaintiff prays for relief as follows:

          1.      That the Court issue a declaration that Brooke Merritt Fisher was not an insured

                  person under the Policy, Policy Number 987930745.

          2.      That the Court issue a declaration that Kristan Merritt-Fisher and Thomas L. Fisher,

                  Jr., individually and as Personal Representative of the Estate of Brooke Merritt

                  Fisher, have no legal right to receive benefits under the Medical Payments, UIM,

                  or Alaska Automobile Death Indemnity Insurance coverages of the Policy, Policy

                  Number 987930745.




COMPLAINT FOR DECLARATORY JUDGMENT                                                Allstate v. Fisher, et al.
Page 6 of 7                                                                 Case No. 3:21-cv-00163-JMK
               Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 6 of 7
     3.      That the Court issue a declaration that Allstate has no duty, under the terms of

             Policy Number 987930745, to make any payment to Kristan Merritt-Fisher and

             Thomas L. Fisher, Jr., individually and as Personal Representative of the Estate of

             Brooke Merritt Fisher, for the Medical Payments, UIM benefits, and Alaska

             Automobile Death Indemnity Insurance benefits sought by Defendants in Allstate

             Claim No. 0617355193.

     4.      For such other relief as the Court deems just and proper.

     DATED at Anchorage, Alaska this 12th day of July, 2021.

                                         CLAYTON & DIEMER, LLC
                                         Attorneys for Plaintiff

                                         By: /s/ Alfred Clayton, Jr.
                                         Alfred Clayton, Jr.
                                         ABA No. 9111079




COMPLAINT FOR DECLARATORY JUDGMENT                                             Allstate v. Fisher, et al.
Page 7 of 7                                                              Case No. 3:21-cv-00163-JMK
          Case 3:21-cv-00163-JMK Document 1 Filed 07/12/21 Page 7 of 7
